Citation Nr: 0325997	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On October 1, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National 
Personnel Records Center (NPRC), 
or any other appropriate agency, 
and request any additional 
service medical records of the 
veteran.  If no service records 
can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.
2.  Contact the appropriate State 
or Federal agency and obtain 
verification of the veteran's 
periods of ACDUTRA and INACTDUTRA 
with the Army National Guard 
between the period of January 
1972 to April 1993.
3.  Following completion of the 
above, make arrangements with the 
appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to 
determine the nature and etiology 
of any back disorder.  Send the 
claims folder to the examiner for 
review.  Request the examiner to 
do the following:   Please 
examine the veteran to determine 
the presence of a back disorder, 
and determine whether any current 
back disorder is etiologically 
related to (either caused or 
aggravated by) any injury in 
service.  You should review the 
claims file and indicate in 
writing that the claims file has 
been reviewed in conjunction with 
the examination.  Any and all 
indicated evaluations, studies, 
and tests deemed necessary by you 
should be conducted.  After 
examination of the veteran, you 
should render current 
diagnosis(es) related to the 
veteran's back.  You should offer 
the following opinions:  Is it at 
least as likely as not that any 
currently diagnosed back disorder 
is etiologically related to 
(either caused or aggravated by) 
the veteran's period of service.  
Please provide a rationale for 
your opinions.  
4.	After the examination has been 
completed and the report 
thereof received, send a 
letter to the veteran, with a 
copy to his service 
representative, advising him 
of the Veterans Claims 
Assistance Act of 2000 (VCAA), 
including that the Board is 
going to consider the 
additional VA examination 
report and medical opinion in 
its decision and any 
additional evidence he 
submits.  Advise the veteran 
that he may submit to the 
Board any additional evidence 
or argument he desires.  
Advise the veteran that the 
best evidence to submit to 
substantiate his claim would 
be medical opinion evidence of 
a relationship (either caused 
or aggravated) between a 
current back disorder and any 
injury incurred in service.
5.	After the development 
requested above has been 
completed to the extent 
possible, the RO should again 
review the record.  If any 
benefit sought on appeal 
remains denied, the appellant 
and representative, if any, 
should be furnished a 
supplemental statement of the 
case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


